Case 8:18-cv-01442-JLS-ADS Document 90 Filed 03/16/21 Page 1 of 2 Page ID #:3108



   1

   2

   3

   4

   5

   6

   7

   8
                          UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11 MATTHEW BRUERS, an individual,          Case No. SACV 18-01442-JLS-ADS
  12             Plaintiff,                  ORDER GRANTING DISMISSAL
                                             WITH PREJUDICE
  13       v.
  14
     FLOWERS FOODS, INC. a Georgia
  15 Corporation; FLOWERS BAKING CO.
     OF CALIFORNIA, LLC, a California
  16 Limited Liability Company;
     FLOWERS BAKING CO. OF
  17 HENDERSON, LLC, a Nevada Limited
     Liability Company,
  18
                 Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 8:18-cv-01442-JLS-ADS Document 90 Filed 03/16/21 Page 2 of 2 Page ID #:3109



   1          Pursuant to stipulation of the parties and Federal Rule of Civil Procedure
   2   41(a)(2), the above-captioned action is hereby DISMISSED WITH PREJUDICE.
   3   The Court will retain jurisdiction to enforce the settlement agreement between the
   4   parties.
   5
       Dated: March 16, 2021
   6                                                 ______________________________
   7                                                 Hon. Josephine L. Staton
                                                     United States District Judge
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
